IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-93,079-01


                       EX PARTE DONALD BLAINE DAVIS, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                   CAUSE NO. 24475 IN THE 91ST DISTRICT COURT
                            FROM EASTLAND COUNTY


        Per curiam.

                                              ORDER

        Applicant was convicted of murder and sentenced to ninety-nine years’ imprisonment. The

Eleventh Court of Appeals affirmed his conviction. Davis v. State, No. 11-17-00020-CR (Tex.

App.—Eastland Dec. 31, 2018) (not designated for publication). Applicant filed this application for

a writ of habeas corpus in the county of conviction, and the district clerk forwarded it to this Court.

See TEX . CODE CRIM . PROC. art. 11.07.

        Applicant contends, among other things, that trial counsel was ineffective because he failed

to move to reopen the evidence to call Applicant to testify or advise Applicant that he could make

that request after the trial court refused to instruct the jury on self-defense; failed to preserve error

during Diane Rodriguez’s testimony; failed to file a motion in limine and, if necessary, object to
                                                                                                       2

inadmissible testimony from Bobbie Jo Johnson and Texas Ranger Shane Morrow; and failed to

cross-examine the testifying pathologist or to call an expert to testify about the effect of the

methamphetamine in the deceased’s system on his behavior. Applicant has alleged facts that, if true,

might entitle him to relief. Strickland v. Washington, 466 U.S. 668 (1984). Accordingly, the record

should be developed. The trial court is the appropriate forum for findings of fact. TEX . CODE CRIM .

PROC. art. 11.07, § 3(d). The trial court shall order trial counsel to respond to Applicant’s claim.

In developing the record, the trial court may use any means set out in Article 11.07, § 3(d). It

appears that Applicant is represented by counsel. If the trial court elects to hold a hearing, it shall

determine if Applicant is represented by counsel, and if not, whether Applicant is indigent. If

Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. See TEX . CODE CRIM . PROC. art. 26.04.

        The trial court shall make findings of fact and conclusions of law as to whether trial counsel’s

performance was deficient and Applicant was prejudiced. The trial court shall as make specific

findings as to whether trial counsel had a reason for not reopening the evidence and calling Applicant

to testify; whether the trial court made a ruling when counsel objected during Diane Rodriguez’s

testimony; whether the complained-of testimony from Bobbie Jo Johnson and Texas Ranger Shane

Morrow was inadmissible; and whether expert testimony regarding the effect of the

methamphetamine in the deceased’s system on his behavior would have benefitted Applicant’s

defense. The trial court may make any other findings and conclusions that it deems appropriate in

response to Applicant’s claim.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s
                                                                                                 3

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP. P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: October 20, 2021

Do not publish